DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species B in the reply filed on Dec. 6, 2022 is acknowledged. Claims 1-7 are examined on the merits. Claims 8-20 are withdrawn as belonging to non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites the limitation "third isolator" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Yang (US 6,104,527). 
With regard to claim 1 Yang  discloses (see Fig. 7B) an optical amplifier apparatus comprising:
a C-band amplification section (first sub EDFA, for amplifying 1530nm to 1560 nm wavelength));
an L-band amplification section (second sub EDFA for amplifying 1565-1610 nm wavelength);
a first gain flattening filter (9) for performing C-band gain equalization, the first GFF coupled to the C-band amplification section; and
a second GFF (25), different from the first GFF, for performing L-band gain equalization, the second GFF coupled to the L-band amplification section,
wherein the C-band amplification section includes at least a first erbium doped fiber (EDF 6) for amplifying a C-band optical signal,
wherein the L-band amplification section includes at least a second EDF (15) for amplifying an L-band optical signal, and
wherein the C-band amplification section and the L-band amplification section are configured in a parallel arrangement.
With regard to claim 6, Yang discloses that the EDFs preform amplification using a 980 nm pump light provided by a laser diode (1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Hwang et al. (US 2003/0206334). Yang discloses that the input to the C-band  and L- band amplification section is output from a splitter for splitting the C-band  and L- band signals. However, Yang does not specifically disclose an isolator for receiving an input signal. However, in the same field of endeavor Hwang teaches a an optical amplifier apparatus (Fig. 1 & para. [0007]) comprising parallel C-band and L-band amplification sections (EDF1 & EDF2). The input (136) receives the input signal before it is split at splitter (132). The isolator (136) to prevent backward propagating amplified spontaneous emission (para. [0008]).  One skilled in the art, e. g. an optical engineer, would have found it desirable to reduce backward propagating amplified spontaneous emission to avoid interference with other elements of the optical transmission system, and therefore would have found the teaching of Hwang to configure the isolator in the optical amplifier of Yang obvious.
Claim(s) 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Foursa (US 2003/0179440). 
With regard to claims 2 and 4, Yang does not disclose that the optical amplifier further comprises a first optical isolator arranged between the first EDF of the C-band amplification section and the first GFF, nor a second optical isolator arranged between the second EDF of the L-band amplification section and the second GFF. Yang does not disclose that the first and second GFFs are coupled downstream of the first and second EDFs respectively. However, in the same field of endeavor, Foursa teaches an optical amplifier (Fig. 1) in which the amplification section (Raman amplifier and EDF) are followed by an isolator (24) and a Gain flattening filter (26).  The configuration taught by Foursa, applied to each of the parallel C-band and L-band amplification sections, would have resulted in the claimed invention. The configuration of the isolator taught by Foursa  prevents reflected light from the GFF from interfering with the rest of the optical system, and configuring the GFF at the output simplifies obtaining a desired output spectral signal profile, since the signal output from each of the EDFs can be measured and the required spectral shape of the GFF determined. Therefore, making this modification to the optical amplifier of Yang would have been obvious to one skilled in the art.
With regard to claim 5, Yang discloses a combiner (Fig. ,1 element 31) for combining the gain equalized   C-band and L-band signals for output. 
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Foursa as applied to claim 1 above, and further in view of Liu et al. (US 2013/0330039). Neither Yang nor Foursa disclose that the first and second optical isolators and the first and second gain flattening filters from a hybrid component. However, Liu teaches (entire publication) that optical devices coupled to optical fiber may be combined in a hybrid; specifically Liu teaches that one or more gain flattening filters and  isolators may be combined, with 2 inputs leading to 1 or 2 outputs (para. [0082]). The advantages of a hybrid device include improved reliability and reduced cost, allowing pre-assembly of the included components (para. [0005-0007]). One skilled in the art, e. g. an optical engineer, would have found it obvious to configure the first and second optical isolators and the first and second gain flattening filters in the optical amplifier of Yang as modified by Foursa, as a hybrid as taught by Liu to obtain these advantages.



Information Disclosure Statement
The information disclosure statements filed on May 29, 2020 and Oct. 12, 2021 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Srivistava, Kakui, Hwang, Kinoshita, Bastien, and Luo disclose parallel multi-band optical fiber amplifiers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645